UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

NOV 1 7 2014
Stephen P. Wallace, ) Clerk, U.S. District and
) Bankruptcy Courts
Plaintiff, )
) Case: 1:14-cv-O1931
v. ) Assigned To : Unassigned
U s s t s 1 tC 'tt i SSS'gn‘ Date: 11/17/2014
. . enae eec omml ee escription. Pr _ .
on Ethics et al., ) 0 se Gen' C'V”
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff s pro se complaint and
application to proceed in forma pauperis. The Court will grant plaintiff’ 5 application and
dismiss the complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3)
(requiring the court to dismiss an action “at any time” it determines that subject matter
jurisdiction is wanting).

Plaintiff is a resident of Aurora, Illinois, who purports to be a “Private Attorney General”
suing on behalf of himself and “all US Tax Payers adversely affected by covert Civil Rights and
RICO violations perpetrated Under Color of Law[.]” Compl. at 1. Plaintiff sues the Senate
Ethics Committee and “John Does 1-7 not yet named.” Compl. Caption. He seeks a preliminary
injunction “on US. Senator James Inofe’s pending Candidacy for the upcoming November 4th
2014, Mid-Term Election” and an order for the Committee to hold a “formal hearing, with
Subpoenas issued,” on an unspeciﬁed topic. Compl. at 4. The former claim premised on Senator

Inofe’s candidacy is dismissed as moot.

 

Under the doctrine of sovereign immunity, the federal government is subject to suit only
upon consent, which must be clear and unequivocal. United States v. Mitchell, 445 US. 535, 538
(1980) (citation omitted); see Lane v. Pena, 518 US. 187, 192 (1996) (the United States may be
sued only upon consent “unequivocally expressed in statutory text[.]”); see also 28 U.S.C. §
2671 (including the legislative branch in the deﬁnition of “Federal agency” for purposes of tort
claim liability). “Congress [has] not waive[d] the United States' sovereign immunity for suits for
treble damages under the RICO Act.” Abou-Hussein v. Mabus, 953 F. Supp. 2d 251, 263
(D.D.C. 2013) (citing Norris v. Dep’t ofDefense, No. 96—5326, 1997 WL 362495, at *1 (DC.
Cir. May 5, 1997)). In addition, the civil rights statute plaintiff invokes, 42 U.S.C. 1983, creates
a private cause of action against state actors for constitutional violations and, therefore, does not
apply to the federal defendant named here. Hence, any claim plaintiff purports to bring under the
Racketeer Inﬂuenced and Corrupt Organizations (RICO) Act, 18 U.S.C. § 1961 et seq., and
§ 1983 is foreclosed by sovereign immunity.

Because of the separation of powers doctrine, this Court cannot order the Senate Ethics
Committee to hold a hearing. The US. Constitution provides that [a]11 legislative Powers herein
granted shall be vested in a Congress of the United States, which shall consist of a Senate and
House of Representatives.” US. Const, art. I, § 1. It is “a basic principle of our constitutional
scheme that one branch of the Government may not intrude upon the central prerogatives of
another.” Loving v. United States, 517 US. 748, 757 (1996); see Clinton v. Jones, 520 US. 681,
701 (1997) (“We have recognized that ‘[e]ven when a branch does not arrogate power to itself . .
. the separation-of-powers doctrine requires that a branch not impair another in the performance
of its constitutional duties”) (quoting Loving, 517 US. at 757). Hence, this claim, too, is

foreclosed.

In addition to the foregoing reasons for dismissal, the law is clear that “federal courts are
without power to entertain claims otherwise within their jurisdiction if they are “so attenuated
and unsubstantial as to be absolutely devoid of merit.’ ” Hagans v. Lavine, 415 US. 528, 536—7
(1974) (quoting Newburyport Water Co. v. Newburyport, 193 US. 561, 579 (1904)); accord
Tooley v. Napolitano, 586 F.3d 1006, 1009 (DC. Cir. 2009) (“A complaint may be dismissed on
jurisdictional grounds when it “is ‘patently insubstantial,’ presenting no federal question suitable
for decision”) (quoting Best v. Kelly, 39 F.3d 328, 330 (DC. Cir. 1994)). The instant complaint
satisﬁes this standard as well. Hence, this case will be dismissed with prejudice. A separate

Order accompanies this Memorandum Opinion.

 

United tates District Judge

DATE: November E 2014